Citation Nr: 0736691	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  96-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for depressive disorder, for the period between May 1, 1994 
and July 30, 2001.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1977 to 
April 1994 and also had three years and two months of prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which awarded the veteran service 
connection for a depressive disorder with an evaluation of 10 
percent, effective from May 1, 1994.  The veteran requested a 
higher rating.  In October 1996, the RO increased the 
veteran's rating to 30 percent, effective from May 1, 1994.  
The veteran disagreed with the rating assigned.

The veteran testified before a hearing officer at the RO in 
June 1996.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  For the period May 1, 1994, to July 30, 2001, the 
veteran's depressive disorder was primarily manifested by 
depression, crying spells, sleep disturbance, poor 
concentration, fatigue, irritability, and mood swings; all of 
which resulted in no more than definite industrial 
impairment, or occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

For the period May 1, 1994, to July 30, 2001, the criteria 
for an evaluation in excess of 30 percent has not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.321 (b)(1); § 4.132, Diagnostic Code 9405 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in May 1994, prior to the enactment of the VCAA.  
Since then, the provisions of the VCAA have been fulfilled by 
information provided to the veteran in letters from the 
RO/AMC dated in March 2004, March 2005, and March 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
her claim, identified the veteran's duties in obtaining 
information and evidence to substantiate her claim, and 
requested that the veteran send in evidence in her possession 
that would support her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

If there has been any deficiency in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
the VA's part has been rebutted in this case based on the 
written notices provided to the veteran by the VA over the 
course of this appeal; and because the communications sent by 
veteran and her attorney over the course of this appeal 
reflect that the veteran has actual knowledge of the evidence 
to substantiate her claim, and of the applicable laws and 
regulations.


Procedural History

In July 2002, the Board denied the veteran's claim for an 
evaluation in excess of 30 percent for a depressive disorder.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2003, the Court granted the parties' joint motion to vacate 
the Board's decision, and remanded the case for action 
consistent with the motion.  

In February 2004, the Board remanded the veteran's case to 
the RO for action consistent with the joint motion.  The case 
was returned to the Board in October 2005.  In a November 
2005 decision, the Board, in pertinent part, denied an 
initial evaluation in excess of 30 percent for depressive 
disorder.  The veteran appealed this decision to the Court 
and argued that the Board failed to provide sound reasons or 
bases in its November 2005 decision, which in effect 
precluded effective judicial review.  

In February 2007, the Court granted the parties' joint motion 
to vacate the Board's decision, and remanded the portion of 
the November 2005 decision, specifically to consider the 
applicability of 38 C.F.R. § 3.321 as to entitlement to an 
initial evaluation in excess of 30 percent for a depressive 
disorder for the period between May 1, 1994 and July 30, 
2001, with an adequate articulation of reasons and bases for 
the decision. 

Factual Background 

In May 1994, the veteran submitted a claim for service 
connection for an anxiety disorder.  

The veteran underwent a VA psychiatric examination in March 
1995, wherein she reported an in-service history of chronic 
fatigue syndrome and periods of depression, with a tendency 
to have crying spells.  She reported difficulty concentrating 
and stated that although she slept reasonably well, she felt 
tired and fatigued during the day.  The veteran further 
indicated that she tried working after discharge from 
service, but was unable to continue employment due to her 
physical problems, depression, and difficulty concentrating.  
Upon examination, the veteran appeared neatly dressed, alert 
and pleasant.  Her verbal productivity, orientation, memory, 
insight and judgment appeared adequate.  The diagnosis was 
depressive disorder, not otherwise specified.  At the general 
VA examination also completed that same day, the veteran 
stated that she was presently unemployed, but had previously 
worked part time for a bank (NB), 16 hours per week, as a 
debt collector.  She quit this position due to fatigue and an 
inability to successfully manage her workload.  The examiner 
provided a diagnosis of fatigue, secondary to depression and 
also noted that the veteran did not meet the diagnostic 
criteria for chronic fatigue syndrome.

The veteran received outpatient psychotherapeutic and 
psychopharmacological intervention from AMHC, a private 
facility.  In April 1995, the veteran complained of feeling 
overwhelmed, depressed and having mood swings.  It was 
evident that she was depressed.  At times she would not seem 
to understand the questions posed to her as though she had 
disassociated for that moment.  Her thought processes were 
intact.  She had no problems with stream of consciousness and 
had no hallucinations or delusional thinking; though she did 
admit that she wished not to be around if her children were 
not there.  Her affect matched her conversation and at times 
she became teary.  The veteran was oriented to person, place, 
time, and object, and had good immediate recent distance and 
remote memory.  According to the physican, she appeared to 
grasp how serious her depression was and appeared overwhelmed 
by the care that she was not able to provide to her family.  
Her judgment appeared to be good and she was able to carry on 
a positive conversation during the session.  The examiner's 
Axis I diagnosis was: major depression, single episode, 
severe without psychotic features (principal/primary), and 
rule out dysthymia, late onset, primary type.  The examiner 
also indicated that the veteran needed some sort of respite 
care available to take the load off her.  AMHC records dated 
in May 1995 showed initial improvement in her depression with 
use of Zoloft; however she discontinued it two weeks later as 
it caused headaches.  

A VA outpatient medical record dated in May 1995 shows that 
the veteran complained of increased depression and more 
tearfulness after tapering off Zoloft.  She reported that she 
slept only a little but was in bed a lot.  She got up 
multiple times at night to ensure the doors were locked and 
the children were fine.  Her weight had increased since her 
discharge from the military.  The veteran admitted to some 
suicidal ideation, but denied any plans or past suicide 
attempts.  On mental status examination, the veteran was 
tearful, but cooperative.  Speech was slow and soft with 
normal rhythm.  Her thoughts were goal-directed with some 
near-delusional guilt.  There were no auditory hallucinations 
and no paranoia.  There was no homicidal ideation, but 
occasional suicidal ideation.  Her mood was sad and irritable 
and her affect was congruent.  Her memory seemed intact by 
history.  Her judgment was fine by testing, but impaired by 
history.  The Axis I diagnosis was severe major depressive 
disorder.  The Global Assessment of Functioning (GAF) score 
was 55.

In June 1995, the RO granted service connection, in pertinent 
part, for depressive disorder, with a 10 percent evaluation.  
In her July 1995 notice of disagreement, the veteran argued 
that she was unable to work because of her condition and 
attended outpatient therapy at a private mental health 
center.  She also took medication daily.

A July 1995 VA outpatient medical record shows that the 
veteran sought treatment for monitoring of her medication.  
She reported that the medication had helped her feel in 
control of the anxiety that caused her to be irritable and 
moody.  She no longer suffered from crying uncontrollably and 
had kept her temper in control for one month.  She denied 
psychotic symptoms.  Prior to that and for the last 10 years, 
she had felt anxious and moody, and had hit her children at 
times.  She denied having suicidal or homicidal thoughts, 
plans or intent, but acknowledged suicidal thoughts about 
three months ago.  After discharge from the service, she 
worked at a bank for a few months, but quit because of the 
stress and crying on the job.  Mental status examination 
revealed that she was crying and in a depressive mood.  She 
did not have psychotic symptoms and denied suicidal and 
homicidal ideation.  The Axis I diagnosis was major 
depression.  

Private medical records from AMHC from July 1995 to October 
1995 also reflect a decrease in depressive symptoms.

A VA outpatient medical record dated in February 1996 shows 
that the veteran complained of a sad mood and insomnia.  She 
was not able to sleep for more than three hours.  She 
complained of crying spells and feeling helpless.  Mental 
status examination revealed a restricted affect.  There was 
no evidence of a formal thought disorder, delusion or 
paranoia.  She denied suicidal ideation and her insight was 
fair.  The diagnoses were major recurrent depression without 
psychosis, and dysthymia.  

An April 1996 discharge diagnosis from the AMHC, indicated an 
Axis I diagnosis of major depression, single episode, severe 
without psychotic features.

In written correspondence dated in June 1996, the Registrar 
of a local college indicated that the veteran had enrolled 
for the fall quarter but withdrew and did not complete the 
quarter.  A review of a Vocational Rehabilitation record 
dated in December 1995 shows that the veteran offered lack of 
financial aid and problems with her right arm as the reason 
for withdrawal.

The veteran testified at an RO hearing in June 1996, where 
she related it was difficult for her to sleep and that this 
was one of the major changes in her condition.  She was 
unable to complete school due to her lack of concentration 
and inability to retain information; and that since discharge 
from service she had problems securing and maintaining 
employment because of her depression and anxiety.  She noted 
that she had currently been working part-time as a courier, 
for about 8 months.  The veteran expressed that the crying 
spells were related to her mother's passing.  The veteran 
also testified that she and her mother had been very close up 
until her death in June 1996.  

An August 1996 VA outpatient medical record shows that the 
veteran had a tentative euthymic affect.  She denied suicidal 
and homicidal ideation and denied hallucinations.  She had no 
delusions and no psychosis.  She also had fair insight and 
judgment.  Her Axis I diagnoses were early onset dysthymic 
disorder, recurrent major depressive disorder, and obsessive 
compulsive disorder.

In an October 1996 rating decision, the RO increased the 
veteran's rating to 30 percent for depressive disorder, 
effective May 1, 1994.

Thereafter, in an October 1996 VA outpatient medical record 
shows that the veteran felt more depressed and irritable in 
the winter time.  She had no energy.  She did not have 
anhedonia.  Mental status examination revealed that she was 
pleasant and well-groomed and related well.  She had no 
suicidal or homicidal ideation, no hallucinations, no 
delusions, and no psychosis.  She was alert and oriented.  
Her thoughts were logical and she had good insight and 
judgment.  Her Axis I diagnoses were recurrent major 
depressive disorder without psychotic features, early onset 
dysthymic disorder, and obsessive compulsive disorder.  A 
February 1997 VA outpatient medical record shows that the 
veteran quit her five-day-a-week job because of the stress 
and demands.  She indicated that she was in the process of 
applying for a "Saturday job."  The diagnosis remained the 
same from her October 1996 VA outpatient visit.

VA outpatient treatment records dated from May 1997 to 
January 1998 showed improvement of symptoms due to 
medication.  Of particular note is a record dated in July 
1997 that showed that the veteran was doing well on Prozac 
and her symptoms of depressed mood had all been alleviated.  
She denied lethargy and hallucinations.  She had no suicidal 
or homicidal ideation.  She denied any side effects from the 
medication.  Mental status examination revealed a well-
groomed, pleasant woman with euthymic mood and affect and no 
evidence of thought disorder, impaired memory, or impaired 
cognition.  The Axis I diagnoses were recurrent major 
depressive disorder with psychotic features, dysthymic 
disorder, and mild obsessive compulsive disorder.  A January 
1998 VA outpatient medical record showed similar symptoms.

In January 1998, the veteran underwent a VA examination 
wherein she stated that she slept a lot and was easily upset, 
irritable, had a lack of interest, poor concentration and 
episodes of crying.  She frequently checked her purse and 
other things to make sure they were present.  Physical 
examination revealed that she was an alert cooperative woman 
who answered questions and volunteered information.  She was 
neatly dressed and exhibited no bizarre motor movements or 
tics.  Her mood was somewhat tense, but her affect was 
appropriate.  There were no delusions, hallucinations, ideas 
of reference, or suspiciousness.  She was oriented to person, 
place, and time.  Her long-term and short-term memory was 
good, and her insight and judgment appeared to be adequate.  
The diagnosis was dysthymic disorder and her GAF score was 
70.

A January 1998 VA outpatient medical record shows that the 
veteran was compliant with her medication and continued to do 
well.  She denied crying spells, lethality, psychosis, sleep 
and appetite disturbances, and "checking" symptoms.  Mental 
status examination showed that she was stable with goal-
directed thoughts and euthymic affect.  Her Axis I diagnoses 
were recurrent major depressive disorder with psychosis now 
in remission, dysthymic disorder, and mild obsessive 
compulsive disorder.  An August 1998 VA outpatient medical 
record shows that the veteran was less depressed, but had 
increased irritability and headaches in the context of trying 
to stop her coffee drinking.  She also felt overworked at 
home.  Otherwise, she had no sleep or appetite problems.  
Mental status examination showed a fairly groomed female who 
was cheerful and cooperative with good eye contact.  Her 
speech was with normal rate and tone.  Her mood was euthymic 
and her affect was with full range.  She had no visual or 
auditory hallucinations and no suicidal or homicidal 
ideations.  Her insight and judgment were fair.  The Axis I 
diagnosis was recurrent major depression and her GAF score 
was 60.

A January 1999 VA outpatient medical record shows that the 
veteran had stopped taking her Prozac because she was feeling 
good.  She noticed that since stopping the medication, she 
had become depressed, had difficulty getting out of bed, and 
felt stressed out, irritable, tired, and sleepy most of the 
time.  She also stated that she quit her job.  She denied any 
psychotic symptoms, manic symptoms, suicidal or homicidal 
ideations or plans, problems with appetite, or constipation.  
Examination revealed that she was casually dressed, pleasant, 
cooperative, alert, and oriented to person, place, and time.  
Her speech was coherent and relevant with normal rate and 
tone.  She had good eye contact and her thoughts were well 
organized.  She had no delusions or hallucinations.  Her mood 
was depressed with constricted affect.  Her insight and 
judgment were not impaired at the time.  The diagnosis was 
recurrent moderate major depression.

In the veteran's December 2000 written statement in support 
of her claim, she indicated that since her retirement she had 
been unable to work due to her depression-related symptoms.

In February 2001, the veteran was afforded a VA fee-basis 
psychiatric examination.  She gave a history of her various 
disabilities, noting that she had chronic fatigue syndrome 
and was so tired all the time that she could no longer work 
or concentrate.  The veteran reported anxiety when her purse 
was not in her view or when she thought about doors that were 
not locked in the house or in the car.  She denied current 
feelings of depression and did not currently have suicidal 
thoughts.  She had stopped taking her Prozac and stopped 
attending her psychological counseling sessions because she 
felt that she had improved.  She tended to sleep a lot, but 
did not have the chronic fatigue that she used to feel a few 
years ago.  The examiner noted that in 1998, the VA 
physicians reported that the veteran's depression was in 
remission.  

The clinical examination revealed that the veteran was alert 
and well oriented in time, place, and person.  Her affect and 
thought process were appropriate.  There were no 
inappropriate behaviors during the examination.  There was no 
evidence of memory deficit, either long-term or short-term.  
The Axis I diagnoses were recurrent major depressive disorder 
in remission, and obsessive compulsive disorder.  Her GAF 
score was 66, with some moderate symptoms and impairment of 
social and occupational adaptability.  The examiner noted 
that the veteran's depression was currently in remission, but 
there was good indication that she was acutely depressed in 
1987 to 1994 following her discharge from the service.  In 
addition, it was her obsessive compulsive disorder that 
appeared to be causing her more distress at the present time.

During a July 2001 VA outpatient visit, the veteran 
complained of having a depressed mood.  She described a four 
to five month onset of depression, with the last month being 
particularly difficult because of personal and family 
problems, and problems with the VA.  She reported spending 
sprees of impulsive buying with episodes of never sleeping 
because she always had something to do.  She described these 
feelings to be rescinding and being replaced by mood swings 
and finally depression, which began approximately one month 
ago.  Mental status examination revealed that the veteran was 
appropriately dressed and neatly groomed.  Her speech was of 
normal rate and soft tone.  She did not exhibit speech 
latency or poverty of speech.  She was not hyperverbal, 
tangential, and had not flight of ideas or looseness of 
association.  She denied suicidal or homicidal ideation, and 
auditory and visual hallucinations.  She denied visual 
constructs and did not appear to be responding to internal 
stimuli.  She described herself as depressed, angry, with 
decreased patience, and increased fatigue.  Her affect was 
tearful, but with good eye contact.  She did not exhibit any 
psychomotor retardation or agitation.  She denied feeling 
helpless or hopeless, just angry.  She endorsed sleep 
disturbances of two to three hours of sleep a night.  She 
endorsed a decreased appetite, but denied any knowledge of 
weight loss.  Her insight and judgment were adequate.  The 
diagnoses were recurrent major depressive disorder with 
psychosis at that time, history of dysthymic disorder, 
obsessive compulsive disorder, and dependent traits.  The 
veteran indicated a desire to be placed on Prozac again, 
noting that she did well on it from 1998 to 1999.  The 
examiner noted that the veteran may have endorsed hypomanic 
symptoms since 1999 to include feeling on top of the world 
with increased energy as if she could do anything.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); 38 U.S.C.A. 
§ 5110(g) (West 2002).  In deciding such a case, the Board 
must determine whether the previous or revised version is 
more favorable to the veteran.  However, if the revised 
version is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of the 
change, and the Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (2000).


General Rating Formula for Psychoneurotic Disorders:
Ratin
g
The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosion of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment
 100
The ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment
70 
The ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial 
impairment
50
Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people, and when psychoneurotic symptoms result in 
reduced levels of initiative, flexibility, efficiency, 
and reliability as to produce definite industrial 
impairment
30
38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (effective 
prior to November 7, 1996).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 2002).

The VA General Counsel reviewed this matter and concluded 
that "definite" may be construed to mean "distinct, 
unambiguous, and moderately large in degree;" and that 
"moderately large" describes a degree which is less than 
"rather large," since "rather" means "quite," a term 
suggesting a higher level of intensity than "moderately."  
The General Counsel held that the word "definite" 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 2002).

Effective November 7, 1996, VA amended the rating criteria 
applicable to mental disorders under 38 C.F.R. § 4.130.  61 
Fed. Reg. 52,700 (October 8, 1996).  The rating criteria for 
all psychiatric disorders, with the exception of eating 
disorders, are as follows:

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); 
inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2007).

After comparing the outpatient treatment records and the 
examiners' findings, it is apparent that an evaluation in 
excess of 30 percent, for the period May 1, 1994 to July 30, 
2001, is not warranted under either the old criteria or 
revised criteria.  The regulations, under which the veteran 
was rated for this period, were revised in November 7, 1996.  
The provisions of the revised regulations can only be applied 
to any evidence of record received on or after the effective 
dates of the revised regulations.  Prior to that time, only 
the old regulations are for application.

To warrant the next highest disability rating, which is 50 
percent, under the old regulations, the evidence would have 
to show that the veteran's ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; and that by reason of psychoneurotic 
symptoms her reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9405 
(effective prior to November 7, 1996).

For the period May 1, 1994, to July 30, 2001, the Board notes 
that the veteran primarily manifested symptoms of depression, 
crying spells, sleep impairment, poor concentration, fatigue, 
irritability, and a tense and sad mood.  Still, the level of 
impairment caused by the symptoms of her service-connected 
disorder is somewhat difficult to determine, since the 
symptoms were inconsistent during this time period.  It is 
important to note though that the cumulative medical records 
reveal that when the veteran was compliant with her 
prescribed medication, she felt less depressed, less 
irritable, and had less mood swings.  When the veteran was 
not compliant with her medication, her symptoms were more 
severe.  Thus, the Board believes that the cumulative 
evidence demonstrates no more than definite industrial and 
social impairment.  The evidence does not show considerable 
or severe industrial and social impairment; such that the 
veteran was unable to hold a job at all or could not maintain 
any relationships with people.  

In this regard, it is noted that the vocational 
rehabilitation records dated March 2001 show that her 
treating physician in the VA mental health clinic, R. C. M. 
D., felt that she had good potential to gain and maintain 
employment.  The veteran had not been hospitalized for any 
period of time secondary to her depressive disorder; and at 
no time were any delusional or hallucinatory elements 
observed.  The Board also notes that the veteran was able to 
hold several part-time jobs (although not simultaneously) 
during this period.  Vocational Rehabilitation Counseling 
records and a July 2006 computerized record of the veteran's 
occupational history in the claims file, reveal that the 
veteran chose to take 4-5 months off to be with her family, 
immediately following her discharge from service.  Although 
the veteran quit the first job as a debt collector for a 
bank, secondary to complaints of concentration difficulties 
and fatigue, and crying spells - the record reflects that 
these symptoms were elevated prior to modifications to her 
medications, specifically the introduction of Prozac.  There 
was a noted improvement in her anxiety level, crying spells, 
and irritability afterwards.  

The veteran then worked as a full-time armed courier for W. 
F. from August 1995 to December 1996.  The counseling records 
reflect that the veteran quit this job for reasons both 
related and unrelated her depressive disorder.  In her duties 
the veteran carried a weapon and this was found to be 
inappropriate based upon her disorder.  In addition, her two 
young sons had previously been cared for by her mother (while 
the veteran was working); however her mother passed away in 
the summer of 1996 and the veteran then had to leave her 
children at home sometimes alone while she worked some 
weekends and evenings.  Following this position, the veteran 
was able to secure part-time employment with the sales 
division of the same company.  The Board also points out that 
the veteran had actually stopped her prescribed medication, 
namely Prozac, from 1999 to at least July 2001, during which 
time her symptoms became more pronounced and most likely had 
some impact on her inability to continue with employment.  

Also, the available record does not demonstrate that she had 
considerable or severe impairment in her ability to establish 
or maintain effective and wholesome relationships with 
people; was isolated in the community, or was unable to 
maintain family ties and relationships.  The record contains 
no evidence of how the veteran interacted with coworkers or 
other members of the public, but she testified to having a 
very close relationship to her mother.  She appears to have 
been able to successfully function as a caregiver for her 
children, despite at one point indicating that she "could 
not relate to them."  Overall, neither the veteran's 
personal testimony nor the cumulative clinical records show 
that she was unable to establish and maintain relationships 
with other people.  

The Board finds that the veteran's GAF scores also weigh 
against an evaluation in excess of 30 percent.  The veteran 
was noted to have a GAF score of 55 in May 1995, which is 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Moreover, with 
one noted exception, the veteran's GAF scores between January 
1998 and February 2001, were 66 and 70, indicative of only 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning.  See the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 35).  As shown, the 
word "definite," used in the 30 percent disability rating, 
already represents a degree of social and industrial 
inadaptability that is "more than moderate ..."  O.G.C. Prec. 
9-93 (Nov. 9, 1993).  Thus, although the record demonstrates 
that the veteran experienced depression, fatigue, difficulty 
sleeping, emotional tension and anxiety, her overall 
psychoneurotic symptoms do not warrant a 50 percent 
disability evaluation under 38 C.F.R. § 4.132, Diagnostic 
Code 9405.  The veteran was appropriately given a 30 percent 
disability rating.  .

The regulations under which the veteran were rated (38 C.F.R. 
§ 4.132, Diagnostic Code 9405), were revised in November 7, 
1996.  Since then, the veteran's disability has been 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434, for 
generalized anxiety disorder.  Based upon the evidence, the 
Board finds that an initial evaluation in excess of 30 
percent is not warranted under the revised criteria.

To warrant the next highest disability rating, under the 
revised regulations, which is 50 percent, the evidence would 
have to show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Since November 1996, the cumulative evidence fails to show 
that the veteran displayed circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of memory; impaired judgment; impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).  Rather, the 
veteran's speech was consistently noted to be normal in 
content, rate, and tone.  Despite a clinical finding of 
"constricted affect" in a January 1999 record, this appears 
to have been an isolated incident and does not reflect 
findings as a whole, for the period commencing November 7, 
1996.  The veteran was also consistently well-groomed and/or 
neatly dressed upon clinical observations.  She was not found 
to have any difficulty in understanding complex commands and 
impairment of short or long-term memory.  Furthermore, her 
judgment and insight were reportedly adequate.  Although the 
veteran described some near-obsessional rituals and related 
panic attacks when she lost her purse or thought the doors 
were unlocked; this symptom was more so related to her 
obsessive-compulsive disorder, for which she is not service-
connected.  There is also no demonstration of impairment with 
social relationships, specifically for this period in 
question.

Finally, with one noted exception, the veteran's recorded GAF 
scores were 66 and 70 between January 1998 and February 2001, 
which was indicative that there were only mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but that the 
veteran generally was functioning pretty well and had some 
meaningful interpersonal relationships.  See DSM-IV at 35.  
The reports from outpatient clinical evaluations reflect only 
mild symptoms as well.

Therefore, the Board finds that an evaluation in excess of 30 
percent is not warranted for the veteran's depressive 
disorder for the period May 1, 1994, to July 30, 2001, using 
both the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, and the amended rating criteria 
commencing November 7, 1996.

Extraschedular evaluation

In a February 2007 order, the Court granted the parties' 
joint motion to vacate the Board's decision, and remanded a 
portion of the Board's November 2005 decision to consider the 
applicability of 38 C.F.R. § 3.321 as it regarded entitlement 
to an initial evaluation in excess of 30 percent for a 
depressive disorder for the period between May 1, 1994 and 
July 30, 2001.  

Based upon careful review of the pertinent evidence, the 
Board finds that referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  In this regard, 38 C.F.R. 
§3.321 (b)(1) provides that 

Ratings shall be based as far as practicable, 
upon the average impairments of earning capacity 
with the additional proviso that the Secretary 
shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where 
the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, 
upon field station submission, is authorized to 
approve on the basis of the criteria set forth in 
this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service-
connected disability or disabilities.  The 
governing norm in these exceptional cases is: A 
finding that the case presents such an 
exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization 
as to render impractical the application of the 
regular schedular standards.

For the specific period under review, the Board finds that 
there is no evidence of any unusual or exceptional 
circumstances related to the veteran's service-connected 
depressive disorder that would take her case outside the norm 
so as to warrant an extraschedular rating.  A review of the 
evidentiary record reveals that the veteran worked part-time 
at a bank from October 1994 to February 1995; full and part-
time at W. F., from August 1995 to December 1996; and at a 
Veteran Hospital, beginning in March 1999.  The record also 
reflects several instances in which the veteran reported 
unemployment or that she had quit her job due to the symptoms 
related to her service-connected depression.  For instance, 
during the March 1995 VA examination and June 1996 RO 
hearing, the veteran reported that she quit her part-time job 
at the bank due to crying spells, fatigue and an inability to 
concentrate and successfully maintain her workload.  In 
addition, a February 1997 VA outpatient medical record showed 
that the veteran quit her full-time job (with W. F.) 
reportedly because of the stress and demands of the job.  

However, according to the VA General Counsel, "the mere 
assertion or evidence that a disability interferes with 
employment would not in all cases require consideration of 
section 3.321(b)(1)."  VAOGCPREC 6-96 at 7.  The General 
Counsel noted that the "rating schedule is itself based upon 
the average impairment of earning capacity due to diseases, 
and application of the schedule clearly recognizes that the 
rated disabilities interfere with employment."  Thus, the 
General Counsel concluded that "the fact that a disability 
interferes with employment generally would not constitute an 
'exceptional or unusual' circumstance rendering application 
of the rating schedule impractical."  Instead, the General 
Counsel stated that consideration of an extra-schedular 
rating under 3.321(b)(1) was only warranted "where there is 
evidence that the disability picture presented by the veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected" in the rating schedule or 
where evidence shows that the veteran's "service-connected 
disability affects employability in ways not contemplated by 
the rating schedule."  Id. at 6.

In this case, there is no evidence that the disability 
picture presented by the veteran produced impairment of 
earning capacity beyond that reflected in the rating schedule 
(as set forth in 38 C.F.R. §4.132, Diagnostic Code 9405 and 
38 C.F.R. §4.130, Diagnostic Code 9434); or that the 
veteran's "service-connected disability affected her 
employability in ways not contemplated by the rating 
schedule.  

The veteran's level of industrial impairment from May 1, 1994 
to July 1, 2001 was assigned a 30 percent evaluation under 
both the old and revised regulations for the level of 
occupational impairment caused by her service-connected 
disorder.  The rating schedule, and specifically the 30 
percent rating, contemplates that there would be some 
interference with employment, which in fact occurred in the 
veteran's case.  However, as noted earlier, the veteran's 
depressive symptoms were more pronounced and had the most 
detrimental effect on her employment, prior to the 
introduction of Prozac to her medication regimen and also 
when she chose not to be compliant with her prescribed 
medications.  Moreover, the veteran quit her full-time 
position with W. F. for reasons both related and unrelated 
her depressive disorder; including the fact that her 
vocational counselor determined that the veteran carrying a 
weapon was inappropriate based upon her disorder; and that 
her mother who had previously been cared for the veteran's 
two young sons while she was working, passed away in the 
summer of 1996.  Although the veteran was able to secure 
part-time employment with the same company, when she stopped 
her prescribed medication, from 1999 to at least July 2001, 
her symptoms had become more pronounced and she then felt 
unable to continue with employment.  

There is no evidence to show that the veteran's service-
connected disability affected her employability in ways not 
contemplated by the rating schedule.  For instance, if the 
veteran's medications caused severe side effects which caused 
her not be able to work, this would be a result not 
contemplated by the rating schedule.  In this case, although 
there were some initial side effects from her anti-depressive 
medications, such as headaches from Zoloft, and constipation, 
initially thought to have been caused by the Nortriptyline, 
neither of these symptoms was alleged to have caused any 
interference with the veteran's employability and the 
constipation was noted to have been related to a diagnosis of 
endometriosis.  The Board also notes that the veteran was not 
hospitalized for any period of time secondary to her 
depressive disorder; and at no time over this period were any 
delusional or hallucinatory elements observed which prevented 
her from working.  

For these reasons, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  


ORDER

An initial evaluation in excess of 30 percent for the period 
from May 1, 1994 to July 30, 2001, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


